Appeals by the People (1) from an order of the Supreme Court, Kings County (Mangano, Jr., J.), dated June 21, 2005, which granted the defendant’s motion to dismiss the indictment on the ground that the People failed to bring the defendant before the Supreme Court to be sentenced on his conviction of attempted criminal sale of a controlled substance in the third degree in a timely manner and (2), as limited by their brief, from so much of an order of the same court dated September 21, 2005, as, in effect, upon reargument, adhered to the original determination.
Ordered that the appeal from the order dated June 21, 2005, is dismissed, as that order was superseded by the order dated September 21, 2005, made upon reargument; and it is further,
*501Ordered that the order dated September 21, 2005, is affirmed insofar as appealed from.
Under the circumstances of this case, the Supreme Court properly dismissed the indictment on the ground that the unreasonable delay here resulted in a loss of jurisdiction (see People v Drake, 61 NY2d 359, 363-367 [1984]; People ex rel. Harty v Fay, 10 NY2d 374 [1961]; People v Reyes, 15 AD3d 868 [2005]; People v Monaghan, 34 AD2d 815 [1970]; cf. People v Borgwin, 23 AD3d 491 [2005]; People v Green, 8 AD3d 115 [2004]; People v Williams, 299 AD2d 568 [2002]; People v Reyes, 214 AD2d 233 [1995]).
In light of our determination, we need not reach the parties’ remaining contentions. Florio, J.P., Santucci, Fisher and Lunn, JJ., concur.